Citation Nr: 1816840	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-53 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for recurring pneumonia.  

5.  Entitlement to service connection for diabetes.  

6.  Entitlement to service connection for anemia.   

7.  Entitlement to service connection for bilateral blindness/macular degeneration.  
 

REPRESENTATION

Appellant represented by:	Blinded Veterans Association
ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from February 1946 to December 1947.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013, rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

In December 2017, prior to promulgation of a decision in the appeal, the Board received a written statement from the Veteran's representative withdrawing entitlement to service connection for asthma, tuberculosis, a heart condition,  pneumonia, diabetes, anemia, and bilateral blindness/macular degeneration.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with regard to the issues of entitlement to service connection for asthma, tuberculosis, a heart condition, pneumonia, diabetes, anemia, and bilateral blindness/macular degeneration, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The issue of entitlement to service connection for asthma is dismissed.

The issue of entitlement to service connection for tuberculosis is dismissed.

The issue of entitlement to service connection for a heart condition is dismissed.

The issue of entitlement to service connection for recurring pneumonia is dismissed.  

The issue of entitlement to service connection for diabetes is dismissed.  

The issue of entitlement to service connection for anemia is dismissed.   

The issue of entitlement to service connection for bilateral blindness/macular degeneration is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


